Citation Nr: 1116684	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO. 09-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to the Veteran's service-connected closed head injury. 

2. Entitlement to an initial disability rating in excess of 50 percent post-traumatic stress disorder (PTSD).

3. Entitlement to an initial disability rating in excess of 10 percent for residuals of a closed head injury, also claimed as headaches. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the following rating determinations from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee:  a September 2007 rating decision, concerning the PTSD and closed head injury claims; and a May 2009 rating decision, in regards to the sleep apnea claim. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at via videoconference in February 2011. 

The Board notes that the September 2007 rating decision granted service connection for PTSD, with a 30 percent disability rating.  A March 2009 rating decision subsequently granted a 50 percent disability rating.  The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), such as in the February 2011 Board hearing and to his VA examinations. The issue of TDIU is considered part and parcel of the Veteran's PTSD and closed head injury increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's sleep apnea, is related to his active military service, and is not due to his service-connected closed head injury. 

2. The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas. 

3. From October 16, 2006 until October 23, 2008, the residuals of a closed head injury were productive of various symptoms, such as headaches, dizziness, light and sound sensitivity, and vision blurriness, but not multi-infarct dementia.

4. Since October 23, 2008, the residuals of a closed head injury have been productive of headaches requiring rest periods most days, dizziness, hypersensitivity to light and sound, and vision blurriness, but not multi-infarct dementia; it moderately interfered with work. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for sleep apnea, including as secondary to the service-connected closed head injury, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


2. The criteria for an initial disability rating of 70 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

3. The criteria for an initial disability rating in excess of 10 percent, for residuals of a closed head injury, from October 16, 2006 until October 23, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8045 (2008).

4. The criteria for a separate 10 percent rating for headaches, as a residual of the service-connected closed head injury, from October 16, 2006 until October 23, 2008, is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2008).

5. The criteria for a disability rating of 40 percent, and no higher, for residuals of a closed head injury, from October 23, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.12a, Diagnostic Code 8045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The increased rating appeals arise from disagreements with the initial evaluations following the grants of service connection for PTSD and a closed head injury. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, with the increased rating claims, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service medical records and reports of his post-service treatment. He was also afforded several formal VA examinations, the most recent within the last year. Although the Veteran has at times reported inaccuracies as to the VA examinations or complaints in regards to his VA examiners, new VA examinations are not necessary. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiners has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner). The VA examiners were qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal. Additional examinations are not warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  The letter also informed the Veteran of what evidence was necessary to substantiate a secondary service connection claim, which requires a current disorder and that it was either caused or aggravated by a service-connected disability. He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the April 2009 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and identified private medical records. The Veteran has submitted statements and letters, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In addition, he was afforded a VA medical examination in May 2009, which provided specific medical opinions pertinent to the issue on appeal. Although the May 2009 VA examination mentioned a sleep study diagnosing him with sleep apnea, that record is not associated with the claims file. However, the Veteran is not prejudiced by that fact, as a current diagnosis of sleep apnea has been conceded by VA, the only question is whether his sleep apnea developed in service or secondary to his service-connected closed head injury and that question is specifically addressed by the VA examiner. Additionally, the Veteran has not indicated that any other medical evidence is outstanding that would find a nexus between his sleep apnea and his closed head injury or service and was provided additional time following his hearing to provide evidence, which he provided to the Board with a waiver of RO consideration.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Sleep Apnea Claim

The Veteran contends that he has sleep apnea secondary to his service-connected closed head injury. In his February 2011 Board hearing, he claimed that he did not have sleep apnea prior to his closed head injury and he believed that it was due to his closed head injury.

The Veteran's service treatment records are silent as to any complaints of, or treatment for, a sleep disorder, including sleep apnea. The medical records of evidence are also silent for decades following his discharge from service as to any complaints of, or treatment for, sleep apnea. Although post-service medical records do indicate that the Veteran has been treated for a sleep disorder, those records generally are in regards to his service-connected PTSD symptoms, such as for nightmares, and are considered in the PTSD increased rating portion of this decision. 

The Veteran received a VA examination in May 2009, which included a claims file review. The examiner noted that the Veteran reported a sleep apnea onset of 2005 and that he used a CPAP machine. The Veteran reported his belief that it was due to his closed head injury. The examiner diagnosed the Veteran with obstructive sleep apnea, with no significant effects on occupation or activities of daily living. The examiner opined that a closed head injury is not related to obstructive sleep apnea in the literature and it is thus not permanently aggravated by the Veteran's history of closed head injury.

The first reported diagnosis of that disorder was not until over 30 years following the Veteran's discharge from service and the record does not indicate, and he has not claimed, that he has had sleep apnea since service or in the years immediately following his discharge from service.  There is also no competent medical evidence of record finding that the sleep apnea is related to service. As such, entitlement to service connection for sleep apnea on a direct basis is denied.

The Board further notes that although the Veteran claimed that he did not have sleep apnea prior to his closed head injury, the competent medical evidence of record does not indicate that the Veteran's sleep apnea is related to his service-connected closed head injury. The May 2009 VA examiner specifically found it to not be related to his closed head injury or to be aggravated by it.

The only other evidence provided as to the Veteran's claim is his belief that his sleep apnea developed secondary to his closed head injury. Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his service-connected closed head injury is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). He does not have the requisite special medical knowledge necessary for such opinion evidence. 

The probative medical evidence of record does not indicate that the Veteran's sleep apnea is either related to service or caused or aggravated by his service-connected closed head injury. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for sleep apnea, including as secondary to the service-connected closed head injury, is denied. 


Increased Rating Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

PTSD Claim

The Veteran contends that his service-connected PTSD is more severe than the 50 percent disability rating previously granted him.

Regulations pertaining to the criteria for evaluating psychiatric disorders, including Diagnostic Code 9411 for PTSD, provide for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting  to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation is demonstrated where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). A score of 31-40 indicates some impairment of reality testing or communication (e.g., speech illogical at times, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

The Board notes that the Veteran is also rated under Diagnostic Code 8054 (2008 and 2010) for traumatic brain injury (TBI), due to his service-connected residuals of a closed head injury. Under the current iteration of that code, emotional/behavioral dysfunction is rated under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  In the present case, the Veteran is service-connected for PTSD and will be rated under the appropriate code for PTSD.

Additionally, under Diagnostic Code 8054 (2010) Note (1), there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, VA should not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, VA should provide a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

As the Veteran's cognitive impairment manifestations are not clearly separable, a single evaluation must be provided, as indicated. The Veteran's PTSD claim provides for a better assessment of overall impaired functioning due to PTSD, as it is more encompassing of the Veteran's occupational and social impairment due to such defects and provides a higher possible maximum rating given the severity of such impairment. Furthermore, the December 2008 VA examiner found that the memory and concentration problems did not date to the injury, though it could be a late sequellae of TBI. However, the examiner found it less likely than not that the TBI contributed to those symptoms, noting as an example that the Veteran was able to complete a Masters Degree in Social Work in 1998. As such, the Veteran's cognitive impairment manifestations will be considered as part of his PTSD claim.

The Veteran's claims file contains copious records in regards to his psychiatric treatment for PTSD, though his service treatment records were silent as to complaints of, or treatment for, a psychiatric disorder.

Prior to his filing of this claim, the Veteran received treatment at the Henry Ford Behavioral Health Penn View medical center, Med Stop, and various other private treatment locations generally indicating treatment for depression. 



The Veteran received a VA examination in April 2007, which included a claims file review. The Veteran complained of depression and crying, as well as, anxiety and racing thoughts. He reported gambling and drinking, and antagonizing his girlfriend.  He reported a good relationship with 2 of his 3 children and his brother, as well as several close friends. He also was a member of several organizations, but was not active in those groups. He denied a history of suicide attempts, though he had a history of violence. He also claimed fair psychosocial functioning in all spheres, and stable but impaired functioning at work and home.

The April 2007 VA examiner found the Veteran to be clean, neatly groomed. The examiner noted that his psychomotor activity and speech were unremarkable; he had an appropriate affect and anxious depressed mood. The examiner found him to be intact to person, time and place, with unremarkable thought content and no delusions, inappropriate behavior, obsessive behavior, or panic attacks. The Veteran complained of sleep impairment and homicidal thoughts towards his wives/girlfriend, based on later unfounded suspicions. The examiner also noted suicidal thoughts, without plans, and fair impulse control and the ability to maintain minimum personal hygiene; his memory disorder was within normal limits. 

The April 2007 examiner noted recurrent and intrusive thoughts and efforts to avoid thoughts, as well as increased arousal. The examiner found the disturbances to cause significant distress or impairment in social, occupational, or other important areas of functioning, though he was capable to managing his own finances. 

During the April 2007 VA examination, the Veteran was fully employed, though he reported sometimes missing work and that his symptoms interfered with his productivity. The examiner found the Veteran to have PTSD, mood disorder with a GAF score of 60. 

The April 2007 VA examiner found total occupational and social impairment due to PTSD signs and symptoms, with reports of widespread mild/moderate impairment in both work and social functioning; his depression made it difficult to go to work; he had apathy and low motivation.  The examiner also found him to have decreased participation in leisure activities, loss of motivation and energy, difficulty sleeping, and suspicions. The Veteran reported anxiety, tension, hypervigilance, and jumpiness at those times.

Private medical progress notes, from Centerstone, indicate continued psychiatric treatment. A May 2007 psychiatric evaluation noted that the Veteran complained of mood swings and depression, which included periods of not wanting to get out of bed and passive suicidal ideation. He also complained of anhedonia and poor sleep, including nightmares and intrusive thoughts and flashbacks. 

The May 2007 Centerstone examiner found the Veteran to have an appropriate appearance and behavior, though his mood was other and affect restricted; the examiner found his speech to be organized, and that he was oriented to all spheres and denied hallucinations. The examiner found the thought process to be normal and coherent, with thought content within normal limits; suicidality and homicidality were also denied. The examiner found no impulsivity, and that though insight was unclear judgment was fair. The examiner found him to have PTSD and bipolar disorder, with GAF scores ranging from 38 to 65. 

The Veteran received another VA examination in October 2008, which included a claims file review. The Veteran reported a depressed mood 3-4 days per week, but that he got pleasure from his relationship with his wife.  He claimed to have reduced pleasure since he served in combat.  He also reported low energy and motivation, and difficulty concentrating, thinking clearly, and retaining information. He reported that he did not sleep well, and had a low appetite and self esteem. He claimed suicidal thoughts daily, without plans, and exhibited significant tearfulness. He indicated that he had severe panic attacks, emotional detachment, racing thoughts and anxiety. 

During the October 2008 VA examination, the examiner noted that the Veteran reported having a good relationship with his wife and a tense relationship with his children. He also denied having any close friends. He further reported that he had been put on sick leave due to his mental health problems, until November 2008, and lacked motivation to do anything, including tasks he would normally enjoy. The Veteran denied a history of suicide attempts and violence/assaultiveness. The examiner found the Veteran's current psychosocial functional status to be severely impaired at that time. 

The October 2008 VA examiner found him to appear clean, appropriately and casually dressed, with an unremarkable psychomotor activity and clear and coherent speech. The examiner found his attitude to be cooperative, attentive and indifferent; his affect was appropriate, though his mood was depressed and dysphoric. The examiner found him to be intact to person, time and place; his thought process was unremarkable. The examiner found him to understand the outcome of behavior and to have sleep impairment, where he would wake frequently, talk, and move.   The examiner noted that the Veteran did not have hallucinations, but did have a remote history of interpersonal violence and panic attacks that significantly contributed to his psychosocial dysfunction. The Veteran acknowledge homicidal thoughts in terms of thoughts of wanting to harm other people, though he had good control over those impulses, and he also had suicidal ideation, but without intent, and fair impulse control. The examiner noted that problems with activities of daily living were severely limited in shopping and recreational activities, and moderately limited in shopping.

The October 2008 VA examiner found his remote and immediate memory to be normal and recent memory to be mildly impaired. The examiner noted that the Veteran had persistent re-experiencing of the traumatic event with recollections, and that he would try to avoid thoughts, feelings, and conversations associated with the trauma. The Veteran also found the Veteran to have increased arousal with difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. The examiner found his symptoms to be chronic and to moderately to severely impair him. The examiner found him capable of managing his financial affairs and to be currently employed, though he had decreased concentration, increased absenteeism, and poor social interaction. The examiner noted that the Veteran had been recommended to take 3 leaves of absence due to his PTSD symptoms by his private provider. 



The October 2008 VA examiner diagnosed him with PTSD chronic, panic disorder without agoraphobia, and depressive disorder not otherwise specified, and found a GAF score of 50, indicative of severe impairment in social and occupational functioning and/or severe psychiatric treatment. 

The Veteran received another VA examination in March 2010, which included a claims file review. The Veteran reported that he lived alone after his third divorce, the second of which ended due to domestic violence, and that he did not have a good relationship with his children. He reported being basically a recluse, though he would go to a couple of AA meetings a week. The Veteran reported retiring in June 2009, due to his inability to handle work stress and divorcing in September 2009 after physical/verbal aggression. 

The March 2010 VA examiner found the Veteran to be appropriately and casually dressed, of tense psychomotor activity, with unremarkable speech and cooperative attitude. The examiner found the affect to be constricted and mood anxious and dyphoric, with a short attention span. The examiner found him oriented to person, time, and place, with an unremarkable thought process and preoccupation with one or two topics. The Veteran did not have delusions or hallucinations and understood the outcome of behavior; he understood that he has a problem. The Veteran reported sleep impairment, with nightmares, but did not have inappropriate behavior; he interpreted proverbs appropriately. The Veteran denied obsessive/ritualistic behavior, but reported daily moderate panic attacks and hypervigilance. He denied homicidal thoughts, but had suicidal ones and had a suicide prevention plan in place. The examiner found his impulse control to be poor and to have episodes of violence; he had minimum personal hygiene and no problem with activities of daily living. The examiner found the Veteran to be tearful at times, with mildly impaired recent memory. 

The March 2010 VA examiner noted that the Veteran had recurrent and intrusive recollections, and made efforts to avoid thoughts, as well as increased arousal. The examiner found daily, moderate PTSD symptoms since Vietnam. The Veteran was also reclusive, physically aggressive, had poor concentration, hypervigilance, startle, re-experiencing symptoms, depression, and panic attacks. The Veteran was able to manage his financial affairs. The examiner diagnosed him with PTSD, depressive disorder, not otherwise specified, panic disorder without agoraphobia, and alcohol dependence. The examiner assessed a GAF score of 50-55 and noted that his psychological functioning has declined since his last VA examination.  

The March 2010 VA examiner also noted panic disorder and depression to not be uncommon co-morbidities, which further limited psychosocial functioning, but that separating co-morbidities is not feasible. The examiner found the Veteran to be guarded due to co-morbidities, chronicity, and declining functioning. 

However, the March 2010 VA examiner found him to not have total occupational and social impairment due to PTSD signs and symptoms, though hit did result in deficiencies in thinking (including feelings of worthlessness, hopelessness, and guilt), family relations (recluse, multiple domestic violence, and no contact with primary support, work (aggression at work), mood (irritable and sad), and reduced reliability and productivity due to irritability, poor concentration, and reclusiveness. 

The Veteran received another VA examination in March 2010, which included a claims file review, in regards to his closed head injury claim, which as previously indicated certain symptoms of that disability are being considered as part of this PTSD claim. He claimed moderate memory impairment with difficulty concentrating and irritability and restlessness. He also reported stuttering during panic attacks.  

The March 2010 VA examiner found extremely low cognitive-communicative faculties overall with extremely low performance in immediate and delayed memory tasks. However, the examiner found the evaluation results to be invalid and non-credible and that that the Veteran had failed both implicit and embedded measures of validity. The examiner found it unclear as to if the Veteran truly had difficulty in specific areas of functioning or whether his low scores were the result of inconsistent performance throughout the evaluation. The examiner found with exception of diminished verbal fluency, overly long communication skills were intact.  However, weakness of memory skills ranged from mildly (immediate) to severely (delayed) impaired; compel cognitive processing were mildly impaired and deductive reasoning and problem-solving skills were intact; testing was within average to low average range. The examiner noted motor skills were mildly to moderately diminished bilaterally and his self-reported psychiatric symptoms to be consistent with severe clinical depression.

The March 2010 VA examiner found the evaluation to be invalid and inconsistent with his self-reported history and function status since the time of his injury. The examiner found that while it was possible that his difficulties are related to his history of assault and subsequent TBI, no definitive conclusions could be made regarding the presence or absence of cognitive deficits (much less their severity) at this time. The examiner found the current results to suggest symptom embellishment and that psychiatric factors appeared to play an exacerbating role in symptom picture and functional difficulties; further testing was recommending if the psychiatric situation stabile and further testing would be more instructive.

The March 2010 VA examiner diagnosed the Veteran with remote history of TBI, chronic PTSD, and depressive disorder, not otherwise specified, and assessed a GAF score of 50-55. The examiner noted that the Veteran was unemployed.  

An April 16, 2010 VA neuropsychological testing was provided, to be used in conjunction with other VA examinations. The examiner found the evaluation results to be invalid and best described as non-credible. The examiner noted that on two very easy measures specifically designed to assess for effort and level of task engagement the Veteran performed well below cut offs, reflecting less than adequate effort and tending to indicate a high likelihood of exaggeration of cognitive symptoms unless the Veteran had clear evidence of moderate to severe dementia or other severe cognitive impairments. The Veteran also failed embedded measures administered over the course of the evaluation. The examiner found the combined failures to suggest non-credible test performance. Thus, the examiner found interpretation of any deficits to not be reliably made and it was unclear if the Veteran truly had difficulty in specific areas of functioning or whether his low scores were the result of inconsistent performance throughout the evaluation. The examiner noted that simple and complex cognitive processing was mildly impaired and deductive reasoning and problem solving skills were intact; testing was in the average to low average range and that the self reported psychiatric symptoms were consistent with clinical depression.

The April 16, 2010 VA examiner reiterated that the results of the evaluation were invalid and inconsistent with self-reported history and functional status since his injury (such as stable work history and graduate education). The examiner found that while it is possible that his difficulties are related to his history of assault and subsequent TBI ion service, there were no definitive conclusions that could be made regarding presence or absence of cognitive deficits (much less their severity) at this time. The examiner found the current results to suggest symptom embellishment and that psychiatric factors appeared to play an exacerbating roll in symptom picture and functional difficulties. He assessed a GAF score of 50-55.

A September 4, 2007 letter from C.L.P., Ph.D., noted that she had provided individual psychotherapy to the Veteran since May 2007, with diagnoses of PTSD, dysthymia that intensifies into major depression (recurrent, moderate to severe) and alcohol dependence (in sustained full remission). The examiner noted current symptoms including recurrent /intrusive/distressing recollection, flashbacks, memory blockage, distress, anger, automatic aggression, disrespect towards women, dissociation, concentration problems, exaggerated startle, sadness, withdrawal and isolation, shame, feelings of helplessness and hopelessness, tearfulness, disinterest, decreased pleasure, negativity, nervousness and tension, vigilance and scanning, guarding, negativity, rumination, mood swings, low self esteem, an inability to trust, and problems with short and long-term recall. 

In a May 15, 2007 private psychological evaluation, C.L.P., Ph.D noted that the Veteran's speech was within normal limits, as was the flow/content of his thoughts, which was also task oriented. She found him to be oriented x4, with fluctuating attention/concentration; he denied delusions, hallucinations and psychotic processes. She reported that he had an anxious/depressed to euthymic mood, a preserved affect, was mood-congruent, and his insight and judgment was adequate to marginal.  The Veteran denied being suicidal or homicidal, but did report verbal aggression. She diagnosed him with PTSD, major depression, recurrent, moderate, alcohol abuse, and pathological gambling and assessed a GAF score of 60-70/unspecified.

A February 20, 2008 letter from C.L.P., Ph.D noted that she recommended that the Veteran refrain from working for several days and placed him on medical leave until March 1, 2008. In another letter from the same date, she reported that on September 26, 2007 the Veteran's PTSD developed an associated panic disorder without agoraphobia, which resulted in emergency treatment. Additional private medical records, from C.L.P., Ph.D, noted GAF scores ranging from 50 to 63, and generally noted his mental status examination to be within normal limits, though he was also frequently found to be anxious and/or nervous and to have work stress. 

A September 17, 2008 letter from C.L.P., Ph.D noted that the Veteran complained of a lack of professional support and denigration by VA medical providers, which had increased his panic frequency and caused him to be confused/ineffective at work and experience more crying spells, increased isolation, and to be increasingly irritable/verbally aggressive at work. The Veteran also reported that his psychological deterioration at work was mirrored at home. C.L.P., Ph.D noted that she had placed the Veteran on medical/sick leave from September 11, 2008 until October 9, 2008 and from February 20, 2009 to March 2, 2009, but that it had no apparent lasting effect. A November 2008 C.L.P., Ph.D letter found that the Veteran was fit to resume normal work duties.  

A February 2010 letter from C.L.P., Ph.D noted that the Veteran was coping with various stressors in light of his mental health symptoms and that his suicidal ideation had increased. 

A September 2010 letter from C.L.P., Ph.D noted that the Veteran's previous more or less weekly psychotherapy schedule had been reduced to every other week, and that he currently requested a once per month schedule. She reported that the Veteran was insulted by a March 2010 VA examination noting "symptoms of embellishment" and the Veteran denied embellishing his account of events. In consideration of the invalidity findings of the April 2010 neuropsychological VA examination, she noted that a partial explanation may be that the Veteran was on multiple medications that can impair cognitive functioning. The Veteran also reported that he felt his March 2010 VA examination to be internally inconsistent/contradictory. 

The Veteran also has numerous VA medical records indicating continued psychiatric treatment with VA. A June 11, 2007 VA psychiatry consult found his behavior to be appropriate for situation and his dress was appropriate for situation and weather. The examiner found his speech rate to be of normal rate and volume, though his mood was down and affect anxious. The examiner found the thought process to be linear and goal directed; the Veteran denied being suicidal or homicidal and hallucinations. The examiner noted no apparent memory deficits; insight and judgment were fair. The June 11, 2007 VA examiner found him to have a mood disorder and a GAF score of 70. 

A September 27, 2007 VA psychiatry initial assessment found him to be casually dressed and well groomed; he was generally pleasant and cooperative, though he reported experiencing some sense of confusion, disorientation, and de-realization. The examiner noted the speech to be of normal rate, volume, and articulation; however, his mood was distressed, affect confused/constricted, thought process was generally coherent and goal directed, and there was some lingering confusion and mild disorientation. The Veteran denied suicidal and homicidal ideation. The examiner noted memory and cognition to be relatively intact, though he was unsure of answers and processed information at a slower rate. The examiner found insight/judgment to be poor to fair and diagnosed him with acute stress reaction, PTSD, mood disorder not otherwise specified, history of alcohol dependence, history of benzo abuse, and rule out adjustment reaction with mixed anxiety and depression and bipolar disorder. The examiner assessed a GAF score of 50. 

An October 31, 2007 VA medical record noted that the Veteran had symptoms consistent with PTSD, general anxiety disorder, and depressive symptoms, the latter of which seemed to be related to his anxiety with a strong trauma component. The examiner noted the PTSD was triggered by his work environment, including an initial trauma of being assaulted by 2 black soldiers and the prison population being predominantly black. The examiner found him to not meet criteria for bipolar disorder or panic disorder based on history. The examiner diagnosed him with PTSD, general anxiety disorder, depressive disorder not otherwise specified, history of alcohol dependence and benzo abuse, and found a GAF score of 50.

A November 19, 2007 VA medical record noted that the Veteran was well groomed and casually dressed; his behavior was anxious, cooperative, and interactive, with good eye contact and cognition to all four spheres. The examiner found no tics/tremors/dystonias and no psychomotor agitation or slowing. The examiner noted his speech to be of a normal rate, volume, and articulation, with fluent and appropriate language. The examiner noted that the Veteran reported his mood to be alright and found his affect to be congruent and constricted. The examiner reported his thought process was linear, logical, and goal oriented and its content to include denials of suicidal and homicidal ideation; hallucinations and delusions were not evident. The examiner found his insight to be fair, judgment to be fair to good, and impulse control to not evidence poor control, and assessed a GAF score of 50.

A January 18, 2008 VA medical record noted that the Veteran reported increased anxiety due to his work and a GAF score of 60. Subsequent VA medical records made similar assessments as to the Veteran's mental status and his GAF scores, while he reported similar symptoms of PTSD and claims over that time period. 

The VA medical records also indicate that the Veteran would sometimes seek emergency treatment for his PTSD. For example, in a June 2008 VA medical record he reported that he had panic attacks the month prior and sought treatment at the emergency room.

The VA medical records also indicate that the Veteran would also alternatively claim to abuse or not abuse clonazepam, as indicated in a July 25, 2008 VA telephone record.

The later VA medical records also indicated additional reports of ongoing baseline anxiety and sporadic panic attacks, as in a January 23, 2009 VA medical record. He also reported constant forgetfulness, but increased sleep due to increased medication. The examiner mental status examination was similar to others as to appearance, speech, and thought processes, as well as cognitive examination. The Veteran continued to deny suicidal and homicidal ideation and memory was found to be intact. The examiner found insight, judgment and impulse control to be appropriate and a GAF score of 56-58.

A March 29, 2009 VA medical record noted that the Veteran reported having a bad day at work and "losing it and wanting to hit the person."  The Veteran reported being afraid that he would "hurt someone at work or home" and stated that he is suicidal and homicidal a lot. The Veteran reported that he had hit all of his wife's children and was not sure if he had hurt anyone else. 

In an April 5, 2009 VA medical record the Veteran reported that his job had been reassigned and he wanted a medical retirement. He reported feelings of paranoia, but denied any suicidal ideation or homicidal ideation.

A May 3, 2009 VA medical record noted that the Veteran reported an exacerbating incident of a stabbing at the prison where he worked. He reported increased anxiety and having to take a few days off work. The examiner found him to be casually and appropriately dressed, with fluent, goal directed, spontaneous, articulate, and normal rate and rhythm speech. The Veteran reported that his mood was okay and the examiner found a full range affect with congruent mood and linear and logical thought process and appropriate content. The Veteran denied suicidal ideation and homicidal ideation and was cognitively alert and oriented to all spheres, with adequate attention span and concentration. The examiner also found memory for immediate, recent, and remote recall to be intact; insight, judgment, and impulse control were also appropriate. The examiner found a GAF score of 55.

A June 12, 2009 VA speech pathology consult noted that the Veteran attributed his deficits to service. The examiner found the Veteran to have extremely low cognitive-communicative faculties overall with extremely low performance in immediate and delayed memory tasks with formal testing. The examiner noted that significant mental health issues were likely a variable during testing and affected outcome results. The Veteran reported long-standing functional short term memory deficits, concentration deficits, and speech deficits, for which he was unable to successfully compensate. The examiner found the reported speech deficits to be related to anxiety and not to warrant formal treatment. Additionally, the examiner found that given the long-standing nature of the Veteran's cognitive deficits, routine cognitive therapy was not warranted.

The Veteran received VA neurology clinic treatment in August 6, 2009.  The examiner found the Veteran to be alert and oriented, with fluent speech without dysarthria or aphasia. The examiner found thought to be tangential at times, with no mania, and affect blunted. The Veteran denied suicidal and homicidal ideation, and hallucinations. The examiner found a normal neurologic examination.  

A July 23, 2009 VA telephone record noted that the Veteran complained that his wife took his car. In a November 2009 VA medical record, the Veteran noted that he was dealing with his wife leaving him and that he was upset and angry because he believed that she lied about him and spread rumors that he was violent. He denied intent to harm his ex-wife. He reported increased panic attacks but denied suicidal ideation and homicidal ideation. The examiner found him to be appropriately attired, with a full affect, affluent speech, and appropriate thought content. The examiner found him cognitively alert and oriented to all spheres, with mildly impaired attention span and concentration and intact memory. The examiner determined a GAF score of 55.

A November 21, 2009 VA medical record noted that the Veteran reported suicidal ideation and wanting to hurt his previous employer due to a loss of job; he reported that he felt he was forced to retire. 

A November 21, 2009 VA triage note indicated that the Veteran reported that he wanted to live and denied suicide plan. He reported stressors of the finalization of his divorce. The examiner found the Veteran to be well groomed, with normal speech, and a linear, organized, logical, thought process, without hallucination, paranoia, or delusions and an intact memory. The Veteran fulfilled the suicide prevention plan.  The examiner found him to have a GAF score of 55. 


A February 2010 VA medical record noted that the Veteran had a suicide safety plan.   An April 15, 2010 VA medical record noted that the Veteran reported doing relatively better following his son's staying with him. He reported that his son did chores, so he no longer had to go into public by himself. He reported medication compliance, a stable mood, and denied crying spells or feeling of hopelessness. He continued to report passive suicidal ideation intermittently, without plan. He also reported sleep hygiene to be somewhat better. The April 2010 VA examiner found the Veteran to have adequate personal hygiene and grooming, and to be cooperative; his mood was quite well. Hs affect had a full range and was congruent with mood; he smiled frequently and had fluent speech, which was also, articulate, spontaneous, goal directed, and of a normal rate and rhythm. He reported that his thought process was linear and logical and thought content appropriate. He denied suicidal and homicidal ideation, intent, or plan, as well as perceptual disturbances. The examiner found him to be cognitively alert and oriented in all spheres, with an adequate attention span and concentration, intact memory, and appropriate insight, judgment and impulse control.  The examiner assessed a GAF score of 55. 

In a May 2010 VA medical record, he reported that he took himself off all psych medications and had a decline of mood and more crying episodes; his sleep hygiene had slightly improved, but was offset by increased rebound anxiety and thoughts of events last year when his wife left him. He reported suicidal ideation with thoughts of hanging himself, but was comforted after talking to his son. 

A July 2010 VA medical record noted that the Veteran reported that his anxiety had increased and that 4 weeks previously he had heart surgery. He reported an irritable mood. The examiner's mental status examination was similar to the one reported in April 2010 and the examiner assessed a GAF score of 55. 

A September 2010 VA medical record noted that the Veteran had reported that he wanted to inform his medical provider that his primary care physician had been duplicating his clonazepam prescription and he has been getting them from both VA and his private practitioner. He reported ongoing stressors of his divorce and the death of his brother, but denied suicidal ideation or intent. Subsequent VA medical records indicate that he was worried about withdrawal from his medications.

A September 21, 2010 VA medical record noted that the Veteran had an overall stable mood, with subtle depression symptoms and occasional crying. He reported passive suicidal ideation. He claimed mild distractiveness and difficulty sustaining attention, but denied any obvious cognitive deficits, and that he maintained excellent activities of daily living and executive functioning. He reported no other major concerns except his cardiac condition and occasional headaches. The mental status examination was similar to previous ones, such as the April 2010 one and the examiner found a GAF score of 55.  

A December 2010 VA medical record noted that the Veteran reported to primary care and was focused on getting clonazepam; his story changed several times until he admitted to having cancelled his mental health appointment. The Veteran complained that his anti-anxiety medication had been refused, but the nurse reiterated that the benzo had been discontinued because he had been receiving it from multiple sources. 

A January 2011 VA medical record noted that the Veteran reported suicidal ideation, without plan. He reported his sleep had not been good. The examiner found the Veteran to be oriented x3, with good eye contact and fair judgment and insight. The examiner found him to be casually dressed, with good grooming and hygiene, and a full affect. The examiner noted fleeting suicidal ideation without specific plans and denials of psychosis and current substance abuse. The examiner assessed a GAF score of 55.

In a June 14, 2009 statement, the Veteran reported that his speech was illogical, especially during panic attacks.  

The evidence of record indicates that by granting the Veteran the benefit of the doubt, his PTSD symptoms are more consistent with a 70 percent disability rating than the previous 50 percent disability rating, although a higher 100 percent disability rating is not warranted. 

The Veteran's symptoms of PTSD are indicated of a 70 percent disability rating due to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked  irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene;  difficulty in adapting to stressful circumstances (including  work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

Various medical records reference the Veteran's repeated reports of suicidal ideation, but without intent, which is indicative of a 70 percent disability rating. 

The record also indicates that the Veteran has near-continuous panic or depression affecting his ability to function independently, appropriately and effectively. The record consistently indicates that the Veteran sometimes has severe panic attacks. For example, in a June 2008 VA medical record he reported that he had panic attacks the month prior and sought treatment at the emergency room. In his October 2008 VA examination, he reported severe panic attacks, which the VA examiner found to significantly contribute to his psychosocial dysfunction. The record also indicates an ongoing baseline anxiety and sporadic panic attacks, as in a January 23, 2009 VA medical record. In the March 2010 VA examination, the Veteran reported daily moderate panic attacks and hypervigilance. Additionally, the record repeatedly indicates numerous findings of depressed mood and complaints of depression.

The record is somewhat conflicting as to whether the Veteran has impaired impulse control. VA examiners have generally found him to have fair or proper impulse control, such as in the April 2007 VA examination. However, the March 2010 VA examiner found his impulse control to be poor and to have episodes of violence. Additionally, the record contains numerous references to the Veteran previously being arrested for domestic violence and his own statements regarding hitting his previous wives and children, which the Veteran has reported to sometimes be due to suspicions that subsequently proved to be unfounded. Such actions further indicate impaired impulse control in terms of unprovoked irritability with periods of violence. The Veteran has also claimed, in his February 2011 Board hearing, that he has anger and rage and that when alone he will often throw things. 

The record also indicates that the Veteran has difficulty in adapting to stressful circumstances, as indicated by the problems he had while working as a prison social worker and his difficulty dealing with a prisoner suicide and a change in his work environment. Such difficulty is also supported by C.L.P., Ph.D putting the Veteran on medical/sick leave at various times.

Additionally, the record does not indicate that the Veteran is able to establish and maintain effective relationships. The Veteran's reports as to how well he gets along with his various members of his family range from good to poor. The Veteran has also reported that he socially isolates and does not have friends. Over the course of this appeal, the Veteran also divorced from his third wife.

The record is unclear as to whether the Veteran has obsessional rituals that interfere with routine activities. In his February 2011 Board hearing, he claimed that he would check his doors and windows when he got up in the middle of the night. However, the record does not indicate that his medical providers have found such symptoms and that at time he would deny such rituals. 

However, although the record does not indicate all the symptoms indicative of a 70 percent disability rating and is unclear as to some symptoms, giving the Veteran the benefit of the doubt, the Board finds that sufficient evidence is of record to find that his service-connected PTSD warrants a 70 percent disability rating, as the record does demonstrate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

The record does not indicate that the Veteran's PTSD symptoms warrant a 100 percent disability rating, for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Although the April 2007 VA examiner found total occupational and social impairment due to PTSD signs and symptoms, the examiner only found widespread mild or moderate impairment in both work and social functioning, which would not be indicative of total occupation and social impairment. Indeed, the Veteran was still working at that time, clearly indicating less than total occupational impairment. Furthermore, the March 2010 VA examiner found the Veteran to not have total occupational and social impairment due to PTSD signs and symptoms.

The Veteran's PTSD symptoms do not indicate gross impairment in thought processes or communication. The VA and private medical examiners repeatedly found the Veteran to have an unremarkable thought process, and to be oriented to person, place, and time. They also consistently found his speech to be within normal limits and that his thoughts were goal oriented. Although the Veteran has claimed to be not understood at times, as in n a June 14, 2009 statement reporting that his speech was illogical, especially during his panic attacks, the overall record indicates that any communication impairment is not a gross impairment and that during the majority of the time, when he does not have panic attacks, he is able to communicate. Furthermore, the record contains numerous findings that the Veteran is competent to handle his own financial affairs. The record thus indicates that the Veteran does not have gross impairment of either thought process or communication indicative of a 100 percent disability rating.

The record also does not indicate that the Veteran has persistent delusions or hallucinations indicative of a 100 percent disability rating. The medical evidence of record, including the March 2010 VA examiner, found him to not have either delusions or hallucinations, and the Veteran has not made such indications to his medical providers of record.


The record similarly does not indicate that he is in persistent danger of hurting himself or others. Although the Veteran signed a suicide safety plan in February 2010, and has several reports of suicidal ideation, the record does not indicate that he is in persistent danger of hurting himself. The great majority of the medical evidence indicates suicidal ideation, but without intent.  Thus, he is not in persistent danger of harming himself, which would be indicative of a 100 percent disability rating.

He similarly denied plans or attempts to commit homicide, though he has reported ideation. Furthermore, although the Veteran has reported occasions when he felt close to losing control, and has admitted to being abusive to his ex-wives and children, he has not lost such control persistently. His VA medical providers have consistently found him to have his symptoms in fair control and that he reported avoiding situations that would lead him to lose control.

The Veteran has also not indicated grossly inappropriate behavior or an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which would be indicative of a 100 percent disability rating. VA medical records consistently reported that the VA psychiatrist found the Veteran to appear neatly groomed. Although, such reports do indicate a certain casualness of appearance, they are not an indication of a complete inability to maintain minimal personal hygiene. Rather, it is more indicative of a neglect of personal appearance and hygiene, a characteristic of a 70 percent disability rating.

The Veteran is also not disorientated to time or place and has not indicated memory loss for names of close relatives, his own occupation, or his own name. The VA PTSD examiners have consistently found the Veteran's memory to be intact, with at most only mild memory impaired recent memory and mild disorientation or mildly impaired attention span. Such minor memory impairment does not indicate a memory problem so significant that the Veteran does not remember the names of his close relatives or his own name. Additionally, the credible memory testing provided by VA in regards to his closed head injury claim, only found at most moderate memory problems, in the December 2008 VA examination. The later 2010 VA examinations specifically noted that such cognitive testing was not credible or valid. Furthermore, the overall record does not indicate that any memory severity is of such a degree that he was unable to remember his name, his occupations, or other high levels of disorientation for total impairment. Indeed, the Veteran discussed his prior employment as a prison social worker numerous times over the course of his appeal, indicating that he did indeed have memory of his prior occupation.

Thus, although the Veteran's PTSD symptoms are indicative of occupational and social impairment, they generally do not rise to the levels contemplated by a 100 percent disability rating for total occupational and social impairment. The Board notes that even when the Veteran had a period of increased stress at work, but that C.L.P., Ph.D found him able to return to work in November 2008 and his later VA medical records, such as the January 23, 2009 VA medical record, indicated that he had insight and impulse control and to warrant a GAF score of 56-58. He did exhibit some increased anxiety and panic attacks, but such impaired symptoms are consistent with a 70 percent disability rating. 

The Board further notes that the Veteran's GAF scores are also consistently higher than those that would be indicated for a 100 percent disability rating. The GAF scores of record were more often than not in the 50s range, which is more indicative of moderate to serious symptoms. Additionally, the Court has held that a GAF score is only one factor in determining a veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001). The majority of the Veteran's symptoms do not reflect such a severity to warrant a 100 percent evaluation. The Veteran's VA examiners have consistently found him to have severe PTSD, and this has been consistent with the symptomatology represented in the evidence of record.  Such symptoms are reflective of the type of symptomatology indicated by a 70 percent evaluation, indicating deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  As such, the majority of the evidence indicates that the Veteran's PTSD symptoms are not of such a severity to warrant a finding of total occupational and social impairment. 


Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. As the rating criteria is adequate, it is inappropriate to consider whether there are any exceptional or unusual factors present. Additionally, the Board notes that the Veteran claim will be considered for unemployability in the remand portion of this decision.  

Closed Head Injury Claim
 
The Veteran contends that his service-connected closed head injury is more severe than indicated by the 10 percent disability rating previously granted him. This case was previously rated under Diagnostic Code 8045 (2008), for residuals of traumatic brain injury (TBI). In his Board hearing, the Veteran claimed to have constant headaches and that he takes hydrocodone for them. He reported that sometimes he has incapacitating headaches and sometimes has to close the shades and his eyes. He also reported often having blurred vision and that his head injury, headaches, and blurred vision caused his fatigue. 


As an initial matter, the Board recognizes that the regulations pertaining to rating TBI was amended in September 2008. 73 Fed. Reg. 54,693-706 (Sept. 23, 2008). This new rating criteria is effective October 23, 2008, and applies to "all applications for benefits received by VA on or after October 23, 2008." Id. at 54,693. In the present case, the Veteran's claim for an increased rating for his TBI residuals was received by VA in October 16, 2006 and he was rated under the prior Diagnostic Code 8045 (2008). However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence. The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. Id. As the Veteran requested, in an April 2009 statement, that his claim be considered under the new TBI criteria, both variations of the rating criteria will be considered in the current claim.

The Veteran's record is silent for decades following his discharge from service in regards to headaches 

A July 23, 2004 Dickson Family Medical Group record noted that the Veteran had some chronic neck pain that resulted in chronic headaches. 

A March 6, 2008 VA neurology clinic new patient note indicated that the Veteran had a 1967 head injury and reported that his headaches originated where he was kicked and have gotten slightly worse over the years. He reported that his headaches started at the top of his head as a throbbing followed by a shooting pain 3 to 4 times a week. He reported taking hydrocodone for pain. He denied photophobia, but noted noise irritation during the headaches. The examiner found the visual field to be intact with no papilledema, extraoccular movements intact with equal pupils reactive to light, no facial numbness or asymmetry or tone; intact hearing; uvual and palate without deviation; 5/5 trapezius strength; no tongue deviation, 5/5 grip, and tone of the biceps, triceps, ileopsoas, quadriceps, hamstring, dorsiflexion, plantar flexion. The examiner found no sensory deficit to light touch, vibration and pinprick and coordination function intact bilaterally.  The examiner found the Veteran to have long standing headaches following head trauma consistent with post traumatic headaches. 

The Veteran received a VA examination in July 2008, which included a claims file review and noted that the closed head injury and subsequent headaches that occurred several days per weeks, and lasted approximately an hour. The examiner diagnosed the Veteran with post-traumatic headaches that impacted his occupational activities by causing pain and increased absenteeism. The examiner found the Veteran to have headaches at least weekly, but not daily.  The examiner found no effects on activities of daily living generally, though when he has a headache he is limited in what he can due and has difficulty doing any activity.

In August 2008, the Veteran denied the findings of the July 2008 VA examination, including regarding frequency, duration, severity, dizziness, numbness, swallowing difficulty, bowel function, breathing difficulty, sleep apnea, and insomnia. 

The Veteran was provided another VA examination in December 2008, which included a claims file review. The Veteran reported frequent headaches, which were almost daily, although could go a few days without them. He reported that they occasionally took on a throbbing or pounding quality and developed migrainous features. He reported sinus surgery without headache relief, sleep apnea, and denied neck pain as a contributing factor to headaches or separate problem, and that he had had modest hypertension. The Veteran also reported dizziness on standing but denied vertigo; he had no weakness or paralysis and complained of sleep apnea and chronic fatigue mild to moderate. The Veteran reported decreased memory and problems with concentration and attention.  He noted that he would make important mistakes when paying bills and that his wife handled his finances. The Veteran reported no difficulty with speech or swallowing and denied bladder or bowel problems. 

The December 2008 VA examiner found the Veteran to be alert and oriented with fluent speech and good verbal comprehension; though affect was somewhat flat orientation was very good. The examiner found him to be able to recall 1 f 3 objects at 3 minutes and 2 of 3 at 10 minutes with retraining, as well as to perform simple calculation and being able to spell "world" forward and with difficulty backwards. The Veteran copied an interlocking figure accurately and to wrote a sentence describing the weather; he read a short paragraph in a slow, halting fashion and could follow multi-step commands. 

The December 2008 VA examiner reported that the nerve examination revealed full visual fields, ocular movements were full without nystagmus and papillary responses were intact.  The examiner noted that the remainder of the cranial nerves were essentially normal, though with complaint of decreased hearing. The examiner found normal muscle bulk and tone, but no pronator drift, and power was symmetric and full. The examiner further found deep tendon reflexes to be normal, active, and symmetric; light touch and double simultaneous stimulation were intact; and finger-to-nose testing was accurate. The examiner noted that casual gait was normal and Romberg sign was absent.

The December 2008 VA examiner found chronic headaches to combine features of chronic daily headaches and occasionally migraine to date back to the in-service head trauma, which was the likely etiology. The examiner noted that the headaches were not improved with sleep apnea treatment, sinus surgery, or medication and that he did not think they were related to hypertension or cervical spine disease. The examiner noted that the Veteran had PTSD that was severe and a major problem.

The December 2008 VA examiner provided an addendum in February 2009, due to his December 2008 VA examination being insufficient. The examiner opined that the Veteran's orthostatic dizziness was not related to traumatic brain injury. The examiner also found fatigue to be related to a sleep disorder, not related to traumatic brain injury. The examiner further noted that the memory and concentration problems did not date to the injury, but can be a late sequellae of TBI. The examiner found it less likely than not that the TBI contributed to those symptoms, noting as an example that the Veteran was able to complete a Masters Degree in Social Work in 1998. The examiner further noted that the Veteran had objective evidence of testing of moderate memory impairment, concentration, and executive functions resulting in moderate function impairment; his wife took over executive tasks such as handling their finances. The examiner further noted mildly impaired judgment for complex decision, as indicated in family finances mistake, and occasionally inappropriate social interaction noted by PTSD related time of work. The examiner found him to be always oriented and to have normal motor activity, visual spatial orientation, communication, and consciousness. 

The December 2008 VA examiner found that the Veteran had 3 or more subjective symptoms that moderately interfere with work and family activities, including, headaches, panic attacks, fatigue and that those were mainly related to PTSD. The examiner also found one or more neurobehavioral effects that frequently interfere with work and social interactions, including depression, anxiety, impulsivity, irritability, concentration, and memory problems, but did not preclude them. The VA examiner diagnosed the Veteran with headaches more likely than not related to TIBI, but that the memory and concentration problems were not likely related to TBI given the long interval between the injury and development of memory difficulty decades later and the existence of other medical problems, such as PTSD and history of alcohol use, sleep apnea, and medications, that contributed to memory and concentration problems. The examiner found him competent to make financial decisions and that the PTSD and depression are major coexisting problems that are responsible for his neurobehavioral symptoms. 

A February 27, 2009 VA electromyogram report found an abnormal study, with focal wasting of the left extensor digitorum brevis (EDB) muscle of the foot, and of the  CMA recorded. The examiner found that given the normal results of more proximal left peroneal nerve testing, it probably reflected a prior injury to the EDB muscle itself or to a very distal motor branch of the left deep peroneal nerve. The examiner noted that the Veteran had reported a prior ankle fracture with casting, which may have been the etiology for this. The examiner found there to otherwise be no evidence of any mononeuropathy in the left lower extremity and no evidence of a left L1-S2 radiculopathy or lumbosacral plexopathy. The examiner opined that given the examination results, numbness and paresthesias of the left lateral thigh were most probably due to meralgia paresthetica (mononeuropathy of the lateral femoral cutaneous nerve, a purely sensory nerve that is frequently entrapped or compressed under the ligament).

A May 13, 2009 VA physiatrist consult report noted that the Veteran presented for a TBI evaluation.  The Veteran reported dizziness, headaches, concentration, and memory problems since his initial injury. The examiner found the review of symptoms to be normal, except for numbness of the anterior lateral thigh, diagnosed with meralgia paresthetica. The examiner found the Veteran to have ongoing issues with concentration and memory and to complain of stuttering since his head injury; he also had chronic headaches. The examiner also noted that an x-ray of the cervical spine had been ordered as the Veteran reported that his headaches tended to radiate to the neck and from the neck to the head to rule out significant degenerative changes.   The subsequent May 18, 2009 x-ray found only mild degenerative changes.

A June 12, 2009 VA speech pathology consult noted that the Veteran attributed his deficits to service. The examiner found the Veteran to have extremely low cognitive-communicative faculties overall with extremely low performance in immediate and delayed memory tasks with formal testing. The examiner noted that significant mental health issues were a likely variable during testing and affected outcome results. The Veteran reported long-standing functional short term memory deficits, concentration deficits, and speech deficits, for which he was unable to successfully compensate. The examiner found the reported speech deficits to be related to anxiety and not to warrant formal treatment. Additionally, the examiner found that given the long-standing nature of the Veteran's cognitive deficits, routine cognitive therapy was not warranted.

In an August 6, 2009 VA medical record, the Veteran received treatment at the neurology clinic. The examiner found the Veteran to be alert and oriented, with fluent speech without dysarthria or aphasia. The examiner found thought to be tangential at times, with no mania, and blunted affect. The Veteran denied suicidal and homicidal ideation, and hallucinations. The examiner found the neurologic examination to be normal. 

In a June 14, 2009 statement, the Veteran reported that his speech was illogical especially during his panic attacks and headaches were continuous. In a June 14, 2009 statement he reported that he had previously noted associated his headaches with the assault. 

A March 26, 2010 VA letter noted that the Veteran had chronic headache syndrome due to his TBI in service. He was treated for daily headaches.

The Veteran received another VA examination in March 2010, which included a claims file review. The Veteran reported the he had been kicked in the head multiple times, but had no loss of consciousness, and ever since then has had frequent headaches, which are almost daily, although he may go a few days without them. He reported that they occasionally took on a throbbing or pounding quality and developed migrainous features. He currently uses multiple medications. The Veteran did not have a history of seizures, autonomic dysfunction, weakness or paralysis, mobility or ambulatory problems, bowel problems, bladder problems, decrease sense problems, endocrine dysfunction, or cranial nerve dysfunction.

During the March 2010 VA examination, the Veteran reported that his headaches severity varied, and included light and noise sensitivity when most severe; the pain was throbbing and shooting that started at the top of the head. He reported positional dizziness if he got up too quickly, daily, for a couple of minutes at a time and only had balance problems then. He also reported right leg numbness due to a vascular problem, sleep apnea, fatigue, and mood swings. He claimed moderate memory impairment with difficulty concentrating and irritability and restlessness. He also reported stuttering during panic attacks, with difficulty swallowing with a narrowing of the esophagus.

The March 2010 VA examiner found muscle tone to be normal, with no muscle atrophy, autonomic nervous system impairment, gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculation, cranial nerve dysfunction; hearing problems, skin breakdown, endocrine dysfunction, cranial nerve dysfunction, or other abnormalities. The examiner also found extremely low cognitive-communicative faculties overall with extremely low performance in immediate and delayed memory tasks. 


As previously noted, March 2010 examiner found the evaluation results to be invalid and non-credible, due to the Veteran's failure on both implicit and embedded measures of validity, and that the current results to suggest symptom embellishment and that psychiatric factors appeared to play an exacerbating role in symptom picture and functional difficulties. The examiner found it unclear as to if the Veteran truly had difficulty in specific areas of functioning or whether his low scores were the result of inconsistent performance throughout the evaluation. The examiner noted motor skills were mildly to moderately diminished bilaterally and his self-reported psychiatric symptoms to be consistent with severe clinical depression.

An April 16, 2010 VA neuropsychological testing was provided, to be used in conjunction with other VA examinations, and as previously noted, it too found the evaluation results to be invalid and best described as non-credible. With the exception of diminished verbal fluency, overall language and communication and visuospatial processing skills were intact and within normal limits, though there was weaknesses in visual scanning and complex visual memory skills. The examiner found visual memory function to be moderately impaired.   Simple and complex cognitive processing was also mildly impaired and deductive reasoning and problem solving skills were intact, testing with the average to low average range. Motor skills were mildly to moderately diminish bilaterally and the self reported psychiatric symptoms were consistent with clinical depression.

The April 16, 2010 examiner reiterated that there were no definitive conclusions that could be made regarding presence or absence of cognitive deficits (much less their severity) at this time. The examiner found the current results to suggest symptom embellishment and those psychiatric factors appeared to play an exacerbating roll in symptom picture and functional difficulties. A GAF score of 50-55 was assessed. 

A July 29, 2010 VA neurology note recommended that the Veteran use a prophylactic medication for his daily headaches, but that he indicated that he wished to remain on hydrocodone and have his primary care provider remain the care provider for his headaches. He did not want any follow up appointments with neurology in the future. 

During his February 2011 Board hearing, the Veteran reported that he has constant headaches due to his closed head injury. He claimed that his headaches were incapacitating and that he took hydrocodone three times a day due to those headaches. He also claimed to often have blurred vision. He further claimed that his head injury, headaches, and blurred vision caused his fatigue. 


Increased Rating, Closed Head Injury,
From October 16, 2006 until October 23, 2008

Under the prior rating iteration, Diagnostic Code 8045 is applicable for brain disease due to trauma. 38 C.F.R. § 4.124a (2008). According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8207). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma. Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

After a careful review of the record, the Board finds that under the rating criteria applicable prior to October 23, 2008, the 10 percent evaluation previously granted contemplates that purely neurological disabilities following trauma to the brain were to be rated under the diagnostic codes specifically dealing with such disabilities. 

The March 6, 2008 VA neurology clinic note found no facial numbness or asymmetry or tone and no sensory deficit to light touch, vibration and pinprick and coordination function intact bilaterally. The Veteran has also denied bladder or bowel problems, as in the December 2008 VA examination. The December 2008 VA examiner reported that the nerve examination revealed full visual fields, ocular movements were full without nystagmus and papillary responses were intact; the remainder of the cranial nerves were essentially normal, though with complaint of decreased hearing. The examiner also found normal muscle bulk and tone, but no pronator drift, and power was symmetric and full. The examiner further found deep tendon reflexes to be normal, active, and symmetric; light touch and double simultaneous stimulation were intact; finger-to-nose testing was accurate. The examiner noted that casual gait was normal and Romberg sign was absent.

Thus, the record does not indicate that the Veteran has purely neurological disabilities associated with the injury to be rated under the diagnostic codes specifically dealing with such disabilities. 

Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma. This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Id. Here, the Veteran did endorse headaches, dizziness, blurred vision, and being hypersensitive to sound, however because no multi-infarct dementia associated with brain trauma was identified, a rating in excess of 10 percent cannot be assigned.

The Veteran has otherwise repeatedly been found to be neurologically normal in relation to his closed head injury. The most severe subjective complaint held by the Veteran is in regards to his headaches.  The Veteran has reported that he has had headaches since service, of alternating severity. In his March 6, 2008 VA neurology clinic new patient note it was a throbbing pain followed by a shooting pain 3 to 4 times a week. The July 2008 VA examination noted headaches several days per weeks, lasting approximately an hour, at least weekly, but not daily of hours duration, that cause difficulty in doing activities. 

The Board observes that a separate rating could be granted to the Veteran's headaches. Under Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months. Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The maximum disability rating that would be warranted under DC 8100 would be for 10 percent.  There is little evidence in the lay and medical record as to the severity of the Veteran's migraine-type headaches.  The majority of the evidence indicates that the Veteran has headaches, and only occasionally do they reach migraine levels.  They also do not indicate that the Veteran has prostrating attacks averaging one in 2 months or more frequently for a 10 percent disability rating or higher.  The record also does not indicate that at any time during this appeal they resulted in 'severe economic inadaptability.'  The Board acknowledges that the Veteran reports that his headaches are problematic, but the record indicates that the Veteran did not refer to his headaches as the reason he was unable to work. Rather, his PTSD symptoms were indicated in those instances, and his migraines have only at most resulted in increased absenteeism. Additionally, the record does not indicate that the Veteran has reported that his headaches are frequently completely prostrating, though he has evidenced severe headaches almost daily and treatment for them with oxycodone. As such, giving the Veteran the benefit of the doubt, the Board could finds that a 10 percent disability rating is warranted, but headache symptoms do not warrant a rating in excess of the 10 percent disability rating previously granted him under Diagnostic Code 8045 (2008), for a TBI with subjective symptoms.

The Board notes that prior to October 23, 2008, Diagnostic Code 8045 (2008) allowed for purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  Thus, the Veteran could still receive a 10 percent disability rating at that time, given his subjective complaints, such as dizziness, and without consideration of headaches.  

Thus, for the time period of October 16, 2006 to October 23, 2008, after affording the Veteran all reasonable doubt in his favor, a separate rating for headaches would is warranted as a residual for the closed head injury claim.  This separately assigned rating does not violate the rule for avoiding pyramiding under 38 C.F.R. § 4.14.  As such, the Veteran's headaches is granted a separate 10 percent rating, from October 16, 2006 to October 23, 2008, for his headaches, as a separate manifestation of his closed head injury claim. 

Based on the foregoing, the Board concludes that rating in excess of 10 percent for residuals of a closed head injury is not warranted under Diagnostic Code 8034 (2008), prior to October 23, 2008.  However, a separate 10 percent rating, from October 16, 2006 to October 23, 2008, for his headaches under Diagnostic Code 8100, as a separate manifestation of his closed head injury claim, is granted.  


Increased Rating, Closed Head Injury From October 23, 2008

As discussed, new criteria for rating TBI came into effect on October 23, 2008 and the Veteran has requested that his claim also be considered under the new criteria. 

Under the amended regulation, Diagnostic Code 8045 (2010) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.

The preceding list of types of physical dysfunction do not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045. Id.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. Id.


The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of:

0 (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light;

2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. Id.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination. Only one evaluation is assigned for all the applicable facets. A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. 38 C.F.R. § 4.124a, DC 8045 (2010).

A level of severity of "0" has been assigned for the memory, attention, concentration, executive functions facet. The Board notes that the Veteran is already service-connected for PTSD and that his memory and concentration problems were found by the December 2008 VA examiner to be due to his PTSD. As noted in Diagnostic Code 8054, emotional/behavioral dysfunction, such as PTSD, is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." As such, the Veteran has been rated for such emotional/behavioral symptoms in the PTSD portion of this decision.

The Veteran thus found to have a level of severity of "0" for the judgment facet and the social interaction facet as they have been considered as part of the PTSD portion of this decision. 

In addition to being considered part of the PTSD portion of this decision, the orientation facet would also warrant a "0" as the Veteran has repeatedly and continuously been found by examiners to be oriented to person, time, place, and situation. The record does not indicate that he has problems as to orientation. 

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). As was noted in the pre-October 2008 portion of this decision, the Veteran has intact motor and sensory symptoms, other than the paresthesias of the left lateral thigh that has been found to be due to non-service-connected meralgia paresthetica, and thus not part of the current claim.  Additionally, the March 2010 VA examiner found muscle tone to be normal, with no muscle atrophy,  autonomic nervous system impairment, gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculation, cranial nerve dysfunction; hearing problems, skin breakdown, endocrine dysfunction,  cranial nerve dysfunction, or other abnormalities. 



A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal orientation. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system). The record indicates that the Veteran's VA medical providers have recommended that he use a GPS in regards to his panic attacks. The April 2010 VA examination also found the Veteran's performance on visuospatial and visuperceptual tasks to be generally intact. 

As has previously been indicated, the Veteran is also service-connected for PTSD. Thus, his neurobehavioral effects symptoms were alternately used in that rating. As such, this facet is found to have a level of severity of "0" in the present situation. The same is indicated for the communication facet. Additionally, as noted in the PTSD claim, the Veteran is able to express communication and comprehends spoken and written language. A "0" severity finding would be found even if considered. At most, a higher level of severity of "1" would be warranted if an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language to be only occasionally impaired and can communicate complex ideas, such as during his occasional panic attacks when the Veteran has indicated that he is unable to communicate.

A level of severity of "2" is assigned for the subjective symptoms facet, indicating three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. The Veteran is already separately rated for tinnitus, by a September 2010 rating decision, and that disability will not be considered herein.  

In his February 2011 Board hearing, the Veteran reported having blurred vision and marked fatigability due to his closed head injury. He has also previously reported having dizziness, hypersensitivity to sound, and has indicated that he has to close the windows when he has headaches, indicating hypersensitivity to light. The December 2008 VA examiner found the Veteran's fatigability to be due to his non-service-connected sleep apnea.

The most severe subjective complaint held by the Veteran is in regards to his headaches.  The December 2008 VA examiner found chronic headaches to combine features of chronic daily headaches and occasionally migraine. The March 2010 VA examination noted a history of headaches that have features of migraine.

As was noted earlier in awarding a separate rating for headaches for the period October 16, 2006 through October 23, 2006, separate rating could be granted to the Veteran's headaches. Under Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months. Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Board notes that if the Veteran's headaches were provided a separate rating from his closed head injury claim since October 23, 2008, they could not be considered in his present claim, as providing separate ratings based on the same disorder would amount to pyramiding.  Even if a separate rating were to be provided to the Veteran's headaches, under Diagnostic Code 8100, based upon the severity of the symptoms evidenced by the record, the maximum disability rating that would be warranted would be for 10 percent.  

In contrast, however, a 40 percent disability rating would be warranted under the current Diagnostic Code 8045 (2010), if headaches were to be considered among his subjective symptoms.  The Veteran's other subjective symptoms do not indicate that they moderately interfere with work; instrumental activities of daily living; family, or other close relationships, when the headaches are not considered.  Although the Veteran has reported occasional subjective symptoms of double vision and hypersensitivity to light and sound, such symptoms do not moderately interfere with his work, instrumentalities of daily living, or other considerations.  Additionally, his fatigability has been found to be due to his non-service-connected sleep apnea and not his closed head injury.  However, his headaches have been noted to cause increased absenteeism and to interfere with his ability to perform activities while he has them, indicating moderate interference warranting a 40 percent disability rating, which would be greater than the 30 percent disability rating that could be granted if headaches were considered separately. 

As such, to provide the Veteran with the highest possible benefits, the Board finds that a separate rating for the Veteran's headaches is not necessary in the current period from October 23, 2008.  Giving the Veteran the benefit of the doubt, the Board finds that he has 3 or more symptoms, including dizziness, light sensitivity, hearing sensitivity, and headaches that moderately interfere with work or instrumental activities of daily living, for a finding of "2," which is the maximum severity possible under this facet.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination. Only one evaluation is assigned for all the applicable facets. The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned for the "subjective symptoms" facet. Having found that a higher rating is available under the new criteria than was available under the former criteria, it is apparent that the Board's application of the post-October 2008 criteria benefits the Veteran's claim and an increase in rating is warranted. Based on the foregoing, the Board concludes that the residuals of TBI have been 40 percent disabling as of October 23, 2008, for VA compensation purposes.

As previously noted, a disability rating of 40 percent is not applicable prior to October 23, 2008, as effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria (October 23, 2008). 73 Fed. Reg. 54,693-706 (Sept. 23, 2008). 



Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. The Board further notes that the Veteran's claims are being referred for additional unemployability consideration in the remand portion of this decision. 












							[Continued on Next Page]

ORDER

Service connection for sleep apnea, including as secondary to a service-connected closed head injury, is denied.

Subject to the provisions governing the award of monetary benefits, an initial 70 percent disability rating, and no higher, for PTSD is granted.

An initial disability rating in excess of 10 percent, under Diagnostic Code 8045 from October 16, 2006 until October 23, 2008, for residuals of a closed head injury, is denied. 

Subject to the provision governing the award of monetary benefits, a separate disability rating of 10 percent, and no higher, for headaches under Diagnostic Code 8100, and only for the period of October 16, 2006 until October 23, 2008, is granted.

Subject to the provisions governing the award of monetary benefits, an initial 40 percent disability rating, and no higher, from October 23, 2008, for residuals of a closed head is granted. 


REMAND

The Veteran contends that he is currently unemployable due to his service-connected disabilities. As was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the PTSD and closed head injury claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has claimed several times, such as in a December 2009 statement, that he is unemployable due to his service-connected PTSD and closed head injury disabilities, since his unappealed May 2010 rating decision denying TDIU.

As the RO has not since considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance. In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary. The Board notes that the March 2010 VA examiner found that the Veteran did not have total occupational and social impairment due to  PTSD signs and symptoms, but that the April 2007 had found total occupational impairment, and that no VA examination has been provided to determine if the Veteran is unemployable solely due to his service-connected disabilities.

The record indicates that the Veteran has continued to receive VA treatment for his service-connected disabilities, which may have a bearing on his current TDIU claim. The Board also notes that the last VA medical records associated with the claims file were from February 2011 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall then review the Veteran's claim of unemployability due to his service-connected disabilities and determine if any additional development is necessary to make a decision on that claim, including whether a VA examination is necessary. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


